Citation Nr: 0107644	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  94-13 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for internal derangement, right knee, status post 
meniscectomy, with arthritic changes.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a fracture of the right hand.

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1993.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

This appeal was remanded by the Board in April 1998 for VA 
orthopedic and audiological examinations to be performed.  
The examination reports are now associated with the record, 
and the appeal is again before the Board for review.

The veteran was granted entitlement to individual 
unemployability by a rating decision in August 2000.  A total 
evaluation is currently in effect for the veteran.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's right knee has severe degenerative joint 
disease in the right knee, but loss of extension was 18 
degrees in October 1998, and he could flex the knee to 120 
degrees.

3.  The veteran's right knee has undergone removal of 
semilunar cartilage, symptomatic.

4.  The veteran's right hand has residual mild pain and 
stiffness, especially when the weather is cold, but he can 
easily make a fist with the hand, and he had good extension 
of all of his digits actively.

5.  The veteran has Level IV hearing acuity in his right ear, 
and Level II hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an entitlement to an initial evaluation 
in excess of 30 percent for internal derangement, right knee, 
status post meniscectomy, with arthritic changes have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010-5003, 5257, 5260, 5261 (2000).

2.  The criteria for entitlement to an initial evaluation of 
10 percent, and no more, for removal of semilunar cartilage, 
symptomatic, right knee, have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2000).

3.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for residuals of a fracture of the right 
hand have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5222, 5223 (2000).

4.  The criteria for entitlement to an initial compensable 
evaluation for bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100, Tables 
VI, VII (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

The record contains numerous VA examination reports 
concerning the service-connected disabilities at issue.  In 
fact, the Board has already remanded this case for further 
development of the record to assist the veteran in making his 
claims.  Thus, the Board concludes that no further assistance 
is necessary to comply with the duty to assist in accordance 
with the Act.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
ratings is to be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Furthermore, 
because this is an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55 (1994), that the present level of 
disability is of primary importance is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.

Right knee

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and, (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

The veteran established service connection in November 1993 
for the knee under Code 5010-5261.  Pursuant to Diagnostic 
Code 5010, arthritis, due to trauma, substantiated by X-ray 
findings is rated as degenerative arthritis under Diagnostic 
Code 5003, which provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Diagnostic Code 
5003 further provides that when limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Under Hicks v. 
Brown, 8 Vet. App. 417 (1995), the U.S. Court of Appeals for 
Veterans Claims (Court) noted that Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful a motion of a major joint or 
group of minor joints caused by degenerative arthritis that 
is established by X-ray evidence to be limited motion even 
though a range of motion may be possible beyond the point 
when pain sets in.  Therefore, with X-ray evidence of 
degenerative changes and objective demonstration of painful, 
but not limited, motion of the affected joint, a 10 percent 
rating would be applied to the joint under Diagnostic Code 
5003.  38 C.F.R. § 4.71, Code 5010-5003.

The Board will consider Code 5257, which provides ratings for 
recurrent subluxation or lateral instability of the knee, 
based on slight, moderate, or severe.  38 C.F.R. § 4.71a, 
Code 5257.  

The Board will also consider Code 5260, which provides a 30 
percent for flexion of the leg limited to 15 degrees.  
38 C.F.R. § 4.71a, Code 5260.  Again, there is no higher 
schedular evaluation under that Code.  Further, under Code 
5261, a 30 percent evaluation is warranted for extension of 
the leg limited to 20 degrees.  A 40 percent evaluation is 
warranted for extension limited to 30 degrees, and a 50 
percent evaluation is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Code 5261.

A normal range of motion for the knee by VA standards is from 
zero degrees, in which position the leg is extended straight 
out, to 140 degrees, in which position the leg is flexed 
backward.  See 38 C.F.R. § 4.71, Plate II, Flexion and 
Extension of the Knee.

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  These GC opinions reflect that a veteran 
who has X-ray evidence of arthritis and instability of the 
knee may be evaluated separately under Diagnostic Codes 5003 
and 5257, provided that additional disability is shown.  
VAOPGCPREC 23-97 (July 1, 1997) (23-97); VAOGCPREC 9-98 
(August 14, 1998) (9-98).  Additional disability is shown 
when a veteran meets the criteria for a noncompensable 
evaluation under either Code 5260 or Code 5261, which 
includes flexion limited to 60 degrees or extension limited 
to 5 degrees, or when there is painful motion such that it 
adds to the actual limitation of motion shown under Code 5260 
or Code 5261.  9-98 at paragraphs 1, 6.  A separate 
evaluation may also be granted under Code 5003 and 38 C.F.R. 
§ 4.59, when a veteran technically has full range of motion 
that is inhibited by pain.  9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

At a VA examination in July 1994, the veteran indicated that 
he had injured his knee in a motorcycle accident in Holland.  
He said he had instability and pain, especially in full 
extension.  He reported that the knee popped, but did not 
lock, and he could walk for a half of a mile.  The knee had 
contracture of 15 degrees, and it could flex to 130 degrees.  
Physical examination revealed that the overall alignment was 
mildly valgus, and the knee had mild effusion, but no 
instability or subluxation was present at full extension.  
The examiner said that the veteran had severe degenerative 
joint disease of the knee.

In October 1996, the veteran underwent a VA examination that 
was deemed to be insufficient by the Board because of its 
lack of findings regarding excess fatigability with use, 
incoordination, painful motion, and pain with use.  The 
examiner in that examination reported that range of motion in 
the right knee was "good," and the veteran had the ability 
to extend from zero to about 115 degrees.  The rest of the 
examination was considered "normal."  A diagnosis was 
rendered for right knee degenerative joint disease, 
postoperative.  X-rays of the knee showed that it had 
advanced degenerative changes, and there was total loss of 
articulating cartilage in the medial compartment with a large 
amount of hypertrophic change.

At a VA examination in October 1998, the veteran said that he 
did not use a cane or any other assistive device to help him 
ambulate, including a knee brace.  There was pain in the 
knee, not a sharp pain, and the knee sometimes gave out.  He 
denied numbness.  The knee did not have increased warmth or 
edema.  There was crepitus with range of motion.  The 
examiner said that dorsiflexion, extension, and plantar 
flexion were all 5/5 bilaterally.  The veteran did not have 
positive anterior or posterior drawer tests regarding the 
right knee, and the examiner said that medial and lateral 
stability were equal in both knees.  The examiner 
administered a negative Apley's test on the right knee, which 
lacked 18 degrees of full extension.  Flexion was to 120 
degrees.  On standing, the veteran kept the right leg mildly 
flexed.  With ambulation, he tended to straighten the leg a 
little more, and he could walk on his heels and toes.  The 
examiner indicated that the veteran would have difficulty 
with walking and in her opinion there was fatigability with 
long distance walking, with occasional flare-ups due to long 
distance walking.  

Various VA outpatient treatment records confirm that the 
veteran has degenerative joint disease in his knee.  The 
records mostly pertain to other medical conditions, however.  
According to a February 2000 letter from a VA physician, the 
veteran's right knee condition was contributing to his 
unemployability.

In light of all of this evidence, the Board concludes that an 
evaluation in excess of 30 percent based on limitation of 
motion is not warranted.  In consideration of Code 5260 and 
Code 5261, the evidence shows that in July 1994, the veteran 
had flexion to 130 degrees and contracture of 15 degrees, and 
there was a lack of 18 degrees of extension in October 1998.  
His knee could flex to 120 degrees at that time.  Code 5261 
does not provide for an evaluation in excess of 30 degrees 
for the limitation of extension as shown by any of the cited 
VA examination reports.  Under Code 5261, a higher evaluation 
is not warranted because the veteran has limitation of 
extension of the knee to 18 degrees.  The 30 percent rating 
includes pain and clearly is appropriate.  Extension would 
have to be limited to 30 degrees, which he falls short of, in 
order to justify a 40 percent rating under Code 5261.  

A separate rating under Code 5257 is not warranted inasmuch 
as the medical findings consistently show no instability is 
present.  However, the Board can assign a separate 10 percent 
evaluation for the right knee under Code 5259.  That Code 
provides a 10 percent evaluation, and no more, for removal of 
semilunar cartilage, symptomatic.  A review of the evidence 
shows that this Code is for application in the present case, 
and the Board will therefore assign a separate evaluation.  
The Board notes, however, that Code 5259 does not provide a 
higher evaluation than 10 percent.  Therefore, at least to 
this extent, the veteran's appeal is allowed.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted for the 
veteran's disability of the right knee.  In the instant case, 
however, there has been no showing that the disability under 
consideration has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  Under these circumstances, the 
Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


Right hand

The veteran established service connection in November 1993, 
and the hand is evaluated as 10 percent disabling under Code 
5223.  The original rating decision reflects that the hand 
was evaluated under Code 5222.  That Code involves favorable 
ankylosis of three digits of one hand.  In the major 
extremity (the veteran is right handed), a 20 percent 
evaluation is warranted for ankylosis of the middle, ring, 
and little fingers.  A 30 percent evaluation is warranted for 
index, ring, and little finger.  A 40 percent evaluation is 
warranted for ankylosis involving two fingers and the thumb.  
38 C.F.R. § 4.71a, Code 5222.

The veteran's hand is currently evaluated under Code 5223 for 
favorable ankylosis of two fingers of the hand.  A 10 percent 
evaluation is warranted for ankylosis of the ring and little 
finger, the middle and little finger, or the index and little 
finger.  A 20 percent evaluation is warranted for the index 
finger and any other finger than the thumb.  The 30 percent 
evaluation is warranted for ankylosis of one of the fingers 
and the thumb.  38 C.F.R. § 4.71a, Code 5223.

At a VA examination in July 1994, the veteran said that he 
had pain in the hand.  He said that it stiffened in cold 
weather.  There were no further findings regarding the hand 
at the examination.

Minor scarring of the dorsum of the right hand was found at a 
VA examination in October 1996.  There were no significant 
findings made by the examiner, other than a statement that 
the status of the hand had not changed since the prior 
examination in July 1994.  An X-ray report, however, showed 
that there were deformities of the hand because of old 
fractures, and there was no significant amount of 
hypertrophic change.  The third and fourth metacarpal was 
rather shortened and the heads were mildly angulated volarly.

The veteran also reported that he had pain in the hand, 
especially in cold weather, at a VA examination in October 
1998.  He had difficulty extending the hand, especially the 
third finger.  On physical examination, there was a 
prominence of the right distal metacarpal and the MCP joint, 
with mild pain with palpation.  There was "good" wrist 
extension at 50 degrees, flexion at 52 degrees, and he could 
easily make a fist.  He had good extension of all digits 
actively, and strength was 5/5 on the right hand.  He could 
abduct all of his digits, and he could extend the third right 
digit fully at the MCP, PIP, and DIP joint.  Nevertheless, he 
could not bring the digit up past neutral and he had a 
difficult time even getting it into the neutral position.  
Thus, he had weakness of extension of the third digit at 3-
/5.  The examiner diagnosed weakness of extensor digitorum in 
the third digit of the right hand and she said that he had 
some mild weakness of the right hand, but the veteran was 
"able to use the hand functionally."

The Board further notes that the VA physician in February 
2000 said that the veteran's right hand disability was 
contributing to the inability to work.  

The Board has considered all of the evidence of record, and 
there is no evidence that the veteran's right thumb is 
experiencing ankylosis.  In fact, none of the veteran's 
fingers appear to have ankylosis (immobility or consolidation 
of a joint).  The Board is cognizant that there is evidence 
of continued pain and stiffness in the right hand, especially 
in times of cold weather.  On the other hand, the X-ray from 
October 1996 shows that there was no significant amount of 
hypertrophic change at that time.  In fact, wrist extension 
was characterized as "good" in October 1998, and although 
the third digit had obvious difficulty in movement and 
weakness, the veteran was able to use the hand in a 
functional manner.  Because of the lack of evidence of 
ankylosis in the right thumb, the Board concludes that there 
is no basis on which to grant an evaluation in excess of 10 
percent for the hand.

Bilateral hearing loss

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. § 
Part 4, including the rating criteria for evaluating a 
hearing loss disorder.  This amendment was effective June 10, 
1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 1999).  
When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See 38 U.S.C.A. § 5110(g).  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating from June 10, 1999, under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.

The new regulations were not in effect when the increased 
(compensable) rating claim was made.  Nevertheless, it is not 
necessary to remand this claim since he is not prejudiced by 
the Board's consideration of the new regulations in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
amended regulations did not result in any substantive changes 
relevant to this appeal.  Essentially, the old and new 
regulations for evaluating a hearing loss disorder are 
identical.  See 64 Fed. Reg. 25202 (May 11, 1999) (discussing 
the method of evaluating hearing loss based on the results of 
pure tone audiometry results and the results of a controlled 
speech discrimination test and indicating that there was no 
proposed change in this method of evaluation).  The Board 
observes further that the explanatory information 
accompanying the regulatory changes to the criteria for 
evaluating audiological disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment," the regulatory changes do not constitute 
liberalizing provisions.  Id. at 25204.  In this case, 
neither rating criterion can be more favorable to the 
veteran's claim because they are identical.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85(a) and (d), as 
amended by 64 Fed. Reg. 25202 through 25210 (May 11, 1999).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designation assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  To evaluate the 
degree of disability from defective hearing, the rating 
schedule establishes eleven auditory acuity levels from Level 
I for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. §§ 4.85 and 4.87, Diagnostic Code 6100; 
Table VI; 38 C.F.R. § 4.85(b) and (e), as amended by 64 Fed. 
Reg. 25202 through 25210 (May 11, 1999).  The amended 
regulations changed the title of Table VI from "Numeric 
Designations of Hearing Impairment" to "Numeric Designations 
of Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination."  See 64 Fed. Reg. 25202 (May 11, 
1999).  Moreover, Table VII was amended in that hearing loss 
is now rated under a single Code, that of Diagnostic Code 
6100, regardless of the percentage of disability.  See 64 
Fed. Reg. 25204 (May 11, 1999).  

The RO service connected the veteran's bilateral hearing loss 
in November 1993 and assigned a noncompensable evaluation.  
The noncompensable evaluation is still in effect under Code 
6100.  

At an audiological examination in July 1994, the veteran had 
an average pure tone threshold in Hertz of 56 in the right 
ear and 33 in the left ear.  His Maryland CNC speech 
discrimination scores were 72 percent in the right ear and 94 
in the left ear.  The examiner indicated that there was mild 
to severe sensorineural loss present in both ears, but the 
hearing in the left ear seemed to be normal in the left ear 
at 2000 Hertz.  The veteran's exact pure tone threshold 
scores were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
70
75
LEFT
30
35
25
35
40

The veteran's hearing was also examined in October 1998.  His 
pure tone audiometry indicated a mild sloping to severe 
sensorineural hearing loss.  Speech discrimination testing in 
a quiet background was assessed utilizing the Maryland CNC 
recorded word test.  He had 76 percent discrimination in the 
right ear and 88 percent in the left ear.  The examiner said 
that the veteran's high frequency sensorineural hearing loss 
had a minimal change from the July 1994 evaluation.  The 
exact scores were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
50
70
75
LEFT
30
40
30
30
50

The Board must now consider whether a compensable evaluation 
is warranted for the veteran's hearing loss.  These readings 
collectively show that the veteran has Level IV hearing 
acuity in his right ear, and Level II hearing acuity in the 
left ear.  Thus, he still does not meet the requirements for 
a compensable evaluation under the applicable schedular 
requirements despite the quantifiable hearing impairment that 
he is experiencing in each ear.  In particular, the veteran's 
speech discrimination scores are not significantly impaired 
in his left ear.  Some of the veteran's hearing impairment 
scores were marked, and there is evidence of significant 
bilateral hearing loss.  Nevertheless, because the veteran's 
hearing was Level II in the left ear, his evaluation remains 
noncompensable under Table VII, despite the loss of hearing 
in the right ear, which had Level IV hearing acuity.  As 
such, the claim for a compensable evaluation for bilateral 
hearing loss must be denied.

The Board considered the doctrine of reasonable doubt; 
however, the preponderance of the evidence was against the 
claim as it pertained to the right hand disability and 
hearing loss.  . See Gilbert v. Derwinski, 1 Vet. App. 49, 
54-55 (1990).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for internal derangement, right knee, status post 
meniscectomy, with arthritic changes is denied.

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to an initial evaluation of 10 
percent, and no more, for removal of semilunar cartilage, 
symptomatic, right knee, is granted.

Entitlement to an initial evaluation in excess of 10 percent 
for residuals to a fracture of the right hand is denied.

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

